ON REHEARING
hPER CURIAM.
The application for rehearing filed by the defendants/appellees, the City of Baton Rouge and Parish of East Baton Rouge Parish (City/Parish), request this Court to amend its judgment rendered on February 14, 2003, to hold F & C liable for payment of interest on the City/Parish’s unpaid principal balance of $100,000.00 from September 29, 1998 until F & C makes “full and effective tender” of the balance it owes under the judgment, including interest. Additionally, plaintiffs/appellees have applied for a rehearing contending that this court erred by failing to hold that legal interest should continue to accrue on the entire amount of the judgment, despite a previous tender of a portion of the amount owed under the judgment. We now grant rehearing for the limited purpose of clarifying responsibility for the post-judgment interest on the City/Parish’s principal liability of $100,000.00. Accordingly, we amend the conclusion of our decision to read as follows:
For the foregoing reasons, the October 16, 2001 judgment of the trial court is *19amended to award legal interest on the stipulated shortfall of F & C’s policy limits in the amount of $126,177.81, from September 29, 1998, until F & C makes full and effective tender of all remaining sums due by F & C, 1 ¿including interest and principal. Additionally, F & C is responsible for the payment of interest on the City/Parish’s unpaid principal balance of $100,000.00 from September 29,1998, until full and effective tender by F & C of the balance owed by F & C, including interest and principal.1 In all other respects, the judgment is affirmed. All costs are assessed against appellant, The Fidelity and Casualty Company, now CNA Insurance Company.
In all other respects the requests for rehearing are denied.

. September 28, 1998 reflects the date of the post-judgment tender by F & C.